439 F.2d 154
UNITED STATES of America, Plaintiff and Appellee,v.Haywood ERWING, Jr., Appellant.
No. 23309.
United States Court of Appeals, Ninth Circuit.
April 13, 1971.

Appeal from the United States District Court for the Southern District of California; Raymond Plummer, Judge.
Michael Kennedy, of Kennedy & Rhine, San Francisco, Cal., for appellant.
Harry D. Steward, U. S. Atty., Robert H. Filsinger, Chief, Crim. Div., Phillip W. Johnson, Sp. Asst. U. S. Atty., San Diego, Cal., for appellee.
Before CHAMBERS and HAMLEY, Circuit Judges, and GOODWIN*, District Judge.
PER CURIAM:


1
The request to delay submission and strike brief is denied.


2
The judgment of conviction is affirmed.


3
Counsel, Dennis J. Roberts, is authorized to withdraw as attorney of record.



Notes:


*
 District Judge Alfred T. Goodwin, of the District of Oregon, sitting by designation